DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               EMGI, LLC,
                                Appellant,

                                    v.

                              NAOMI BLITZ,
                                Appellee.

                              No. 4D17-952

                              [May 10, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Janet Carney Croom, Judge; L.T. Case No.
562015CA000106.

  Thomas A. Valdez of Quintairos, Prieto, Wood & Boyer, P.A., Tampa, for
appellant.

  Jonathan Mann and Robin Bresky of the Law Offices of Robin Bresky,
Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.